The seventy- second session of the General Assembly is being held at a time when the world’s ability to make progress faces continued significant challenges. The maintenance of international peace and security, the fight against terrorism and extremism, the eradication of poverty, and the achievement of sustainable development and a fairer and more humane international order are our main concerns today. They test us unremittingly, and we have an urgent and pressing duty to provide rapid and sustainable solutions.
My delegation and I congratulate the President of the General Assembly on his well-deserved election, and I would like to assure him of our full cooperation in his successful conduct of his work. I also thank his predecessor for his effective execution of his mandate.
I would also like to pay tribute to Secretary-General António Guterres who, during his first few months at the head of our Organization, has demonstrated his fully committment to peace and development and his resolve to pursue the ambitious goal of revitalizing the United Nations.
Two years ago we adopted the Sustainable Development Goals (SDGs) in order to give a new global momentum to peace, prosperity, development, justice and humanism. The entry into force of the Paris Agreement on Climate Change was welcome in that regard. The establishment of a follow-up and review mechanism for the implementation of the SDGs, as well as the High-level Political Forum on Sustainable Development to monitor the implementation of the 2030 Agenda for Sustainable Development, are also real achievements.
Despite those successes, obstacles remain on the path to building a world of peace and prosperity. I would therefore stress the importance of our theme this session, which restores the human individual to the heart of our global development and governance policies.
We cannot forget that every day in Africa, in my country and in others, men and women are dying because of a lack of care or food, children are not enjoying the fundamental right to education, young people are reduced to facing the rage of the seas and oceans to seek a better future, and entire populations are condemned to wander endlessly as victims of conflicts and disaster, all against the backdrop of an international context overshadowed by terrorism and extreme violence. Obviously, it is now more important than ever to change our paradigms, in our conduct of both domestic and international affairs, in order to move from rhetoric to action and a results-based approach.
The success of the round table of public and private donors to our national plan for economic and social development, following the appeal that I made at this forum on 22 September 2016 (see A/71/PV.15), speaks to our partners’ confidence in my country. I would like to take this opportunity to offer them our deep gratitude. Burkina Faso is engaged in a process of economic recovery through major structural reforms, and one of the objectives is to attract, facilitate and secure investments.
With a view to strengthening our participatory democracy by putting citizens in charge of the functioning of the State, Burkina Faso joined the Partnership for an Open Government in 2016. In that context, we are drawing up our first national action plan to strengthen the fight against corruption and improve our quality of governance, in a spirit of cooperation with non-State actors, civil-society organizations and the media. At the same time, an array of reforms aimed at strengthening our democracy and optimizing our institutions is moving ahead smoothly. A preliminary draft constitution has been prepared by representatives of every sector of society, and the judiciary is working independently to resolve the political and economic disputes and crimes that have plagued our national reconciliation efforts for decades.
Targeted for some time by terrorist and obscurantist forces, my country is fully aware of their clearly stated intention to destabilize it and all the countries of the region. The fight against terrorism is therefore a national priority, and will succeed if it is part not only of a subregional approach but also in a context of economic development in the most vulnerable areas.
We are therefore paying particular attention to the north of our country. While there have been some operational successes there, we must bolster them through the emergency investment programme that we recently adopted as a way to reduce the vulnerability of populations, especially young people and women. However — and we cannot reiterate this enough — terrorism is above all a global scourge. Given that it strikes without discrimination, it calls for a clear and firm condemnation from all of us and an effective collective response based on solidarity and shared efforts and means. That is the raison d’être of the Group of Five for the Sahel (G-5 Sahel), whose operationalization we are working to accelerate, as the inauguration on 10 September in Sévaré, Mali, of the G-5 Sahel Force Command Centre demonstrated.
I also welcomed the Security Council’s adoption of resolution 2359 (2017) on 21 June. However, given the gravity of the situation in the area, we must seize the opportunity offered by the consideration of the Secretary-General’s forthcoming follow-up report to strengthen the mandate of the Multinational Joint Task Force by providing it with the means necessary to achieve its mission. Similarly, we welcome the establishment of the Sahel Alliance, whose first high- level meeting is scheduled for October.
One of the major challenges in that regard remains the mobilization of resources, as we stressed at the high-level meeting held on 18 September here in New York, under the auspices of the Secretary-General, on the situation in the Sahel. We hope that the international planning conference provided for in resolution 2359 (2017), to be held in Brussels in December, will fulfil all its promises.
The quest for peace must remain at the heart of our common action, especially that of our Organization. In Africa, many hotbeds of tension persist. While we welcome the recent political developments in Mali, it should be noted that the security situation in the north of that country remains highly precarious. I hope that the establishment of a sanctions regime by the Security Council on 5 September, at the request of the Government of Mali, will be an effective additional lever for the implementation of the Agreement on Peace and Reconciliation in Mali. We invite all the forces present in Mali — including the National Armed Forces, the United Nations Multidimensional Integrated Stabilization Mission in Mali, Operation Barkhane and the G-5 Sahel force — to work in good faith and in full coordination in order to expedite the definitive return of peace and security to the region.
Mr. Rabary-Njaka (Madagascar), Vice-President, took the Chair.
We must remain mobilized to bring to a successful conclusion the processes of conflict resolution or exit from the crises in Libya, the Democratic Republic of the Congo, the Central African Republic, Somalia, South Sudan and Burundi. We call on the various protagonists to promote dialogue and reconciliation, and to recognize that they will be the primary owners and architects of peace in their countries. Concerning the question of Western Sahara, Burkina Faso reiterates its call for dialogue and negotiation, in a spirit of compromise, with a view to achieving a political and realistic settlement of the dispute.
The Palestinian issue continues to be a major concern. I welcomed the holding in January of the Paris Conference, which reaffirmed a solution whereby two States, Israel and Palestine, should live side by side in peace and within secure and internationally recognized borders. The commitment of both parties is the only way to end the conflict and achieve a peaceful and definitive settlement.
The efforts of the international community in Iraq, Syria and Yemen must be intensified if we do not wish to see that part of the world sink into perpetual chaos. Burkina Faso is also concerned about the situation in the Gulf Cooperation Council. It urges the protagonists to give priority to dialogue and negotiation in order to end to that crisis.
Burkina Faso condemns North Korea’s nuclear tests, which pose a threat to the peace and security of the Korean peninsula and the world. We urge that country to respect the resolutions of the Security Council, and hope that the logic of dialogue and negotiation will prevail over that of escalation and confrontation.
In that context, I reaffirm my country’s commitment to general and complete disarmament and its support for the efforts of the United Nations to that end, in relation both to weapons of mass destruction and conventional weapons. In that regard, I urge all countries, especially those whose ratification is required, to prioritize the entry into force of the Comprehensive Nuclear-Test- Ban Treaty as soon as possible. The adoption of the Treaty on the Prohibition of Nuclear Weapons on 7 July should give further impetus to that effort.
The proliferation of small arms and light weapons poses one of the main threats to international peace and security. My country, which actively participated in the development of the Arms Trade Treaty, is convinced that its implementation will help to eradicate that scourge, which is a genuine obstacle to the development of our States.
Multilateralism is the tool par excellence of dialogue and solidarity among peoples. In that regard, the international community would certainly benefit from the Republic of China on Taiwan’s effective and broader participation in the specialized agencies and mechanisms of the United Nations system. In the name of that same dialogue and solidarity, which characterize peaceful relations among the actors on the international stage, Burkina Faso is in favour of the total lifting of the embargo on Cuba so that Havana and Washington, D.C., can maintain mutually beneficial partnership relations.
United Nations reform remains a central issue for the world’s governing body. We must approach it with the courage and serenity that seeing justice done for Africa requires, particularly with regard to its representation on the Security Council. That accords with the African Common Position and our Organization’s necessary adaptation to a changing world. At a time of such uncertainty and upheaval, we must shoulder our responsibility to give our citizens reason to believe that a better future lies ahead and that we can bequeath a safer world to the next generation.
The United Nations is the best instrument we have for that. Let us all commit here and now to making the United Nations stronger, more modern and more efficient. In that regard, we know that we can count on the Secretary-General’s commitment and determination. I firmly believe that he will play his part in implementing bold reforms so that the United Nations can be a genuine Organization of the people.